Opinion by
Judge Wilkinson,
This decision is controlled by Rozanc v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 369, A.2d (1976).
Accordingly, we will enter the following
Order
Now, December 7,1976, the order of the Unemployment Compensation Board of Review, dated March 9, 1976, ordering recoupment under Section 804(a) of the Unemployment Compensation Law is reversed and the record is remanded for a determination of the fault or nonfault nature of the benefits received by the appellant.